FILED
                              NOT FOR PUBLICATION                             JUL 29 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALBIR SINGH; et al.,                             Nos. 08-71570

               Petitioners,
                                                  Agency Nos. A078-656-944
  v.                                                          A078-656-945
                                                              A078-656-947
ERIC H. HOLDER, Jr., Attorney General,                        A078-656-948

               Respondent.
                                                  MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT and WARDLAW, Circuit Judges.

       Balbir Singh and his family, all natives and citizens of India, petition for

review of the Board of Immigration Appeals’ decision denying their motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion motions to reopen, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008)

and we deny the petition for review.

      The BIA did not abuse its discretion in its March 28, 2008, order denying

petitioners’ motion to reopen as untimely and numerically barred because it was

the second motion to reopen, filed nearly three after the BIA’s final decision, see 8

C.F.R. § 1003.2(c)(2), and the petitioners failed to present sufficient evidence of

changed circumstances in India to qualify for the regulatory exception to the time

and numerical limitation, see 8 C.F.R. § 1003.2(c)(,3)(ii); see also Toufighi v.

Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (underlying adverse credibility

determination rendered evidence of changed circumstances immaterial).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71570